Citation Nr: 0738502	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  06-00 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence had been submitted to 
reopen a claim of entitlement to service connection a chronic 
acquired psychiatric disability, to include post traumatic 
stress disorder (PTSD), for accrued benefits purposes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
September 1954.  He died in August 2003.  The appellant is 
his widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.


FINDINGS OF FACT

1.  In a May 1998 rating decision service connection for PTSD 
was denied, and an appeal was thereafter not perfected.

2.  In December 1998, the Board denied entitlement to service 
connection for an acquired psychiatric disorder other than 
PTSD, and an appeal was thereafter not perfected.

3.  The evidence submitted since the May 1998 rating decision 
and the December 1998 Board decision which may be considered 
for accrued benefit purposes is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.



CONCLUSION OF LAW

Entitlement to accrued benefits based on a claim to reopen 
the issue of entitlement to service connection for a chronic 
acquired psychiatric disability, to include post traumatic 
stress disorder (PTSD), is not warranted.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5121 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156 (2001); 38 C.F.R. §§ 3.102, 3.152, 3.1000(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) are either not applicable to this case, or have 
otherwise been met.  Cf. Livesay v. Principi, 15 Vet. App. 
165, 178-79 (2001).  In this regard, the appellant's appeal 
pertains to a claim for an accrued benefit.  That claimed 
benefit is based on the veteran's attempt, prior to his 
death, to reopen the issue of entitlement to service 
connection for an acquired psychiatric disorder, to include 
post traumatic stress disorder.  While the law provides for 
payment to a surviving widow of any periodic monetary 
benefits to which the deceased beneficiary was entitled at 
the time of death, as a matter of law, the evidence which may 
be considered is limited to the evidence in the file at date 
of death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  Hence, 
as a matter of law the Board may not consider records which 
were not in the file on the date of the appellant's death.  
Id.  Thus, beyond the issuance of a statement of the case on 
the question of entitlement to accrued benefits, there is no 
duty to advise the appellant what additional evidence is 
needed to reopen the claim, and there is no duty to advise 
the appellant what additional evidence is needed to 
substantiate and complete the accrued claim because evidence 
submitted after the veteran's death may not be considered.  
Likewise, there is no duty to advise the appellant to submit 
all pertinent evidence in her possession, because again, 
evidence submitted after the veteran's death may not be 
considered.  Finally, there is no duty to advise the 
appellant which party is responsible for securing additional 
evidence because, once again, evidence submitted after the 
veteran's death may not be considered.  

To the extent that the VCAA may have limited application in 
this case under the constructive receipt doctrine set forth 
in Bell v. Derwinski, 2 Vet.App. 611 (1992), the Board finds 
that in May 2004 correspondence the appellant was notified 
that she had a duty to notify VA about any VA records which 
may support her claim.  Hence, to the limited extent that the 
VCAA may apply, VA has fulfilled its duty to the appellant. 

Turning then to the merits of the claim, the law provides 
that upon the death of a veteran a surviving widow shall be 
paid periodic monetary benefits to which the deceased 
beneficiary was entitled at the time of death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death, and due and unpaid for a period not to 
exceed two years prior to the last date of entitlement, for 
deaths which occurred before December 16, 2003.  38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000(a).  

The entitlement of the accrued benefits claimant is derived 
from the veteran's entitlement, and the accrued benefits 
claimant cannot be entitled to a greater benefit than the 
veteran would have received had he lived.  Zevalkink v. 
Brown, 6 Vet. App. 483, 489-90 (1994).

Service connection may be granted for a disorder incurred or 
aggravated during the veteran's active duty service.  38 
U.S.C.A. § 1110 (West 2002).  Service connection may be also 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2007).  Service connection may be granted 
for a psychosis if the disorder was compensably disabling 
within one year of the veteran's separation from active duty.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. § 3.307, 3.309 
(2007).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

A claim which has been denied in a final rating or Board 
decision may not thereafter be reopened and allowed. 38 
U.S.C.A. §§ 7104, 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108 (West 2002), which provides that 
if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.

Under 38 C.F.R. § 3.156 (a) (2007), a claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  In light of the veteran's submission of a claim in 
July 2001, in this case "new and material evidence" is 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The credibility of new evidence is 
presumed for the limited purpose of determining whether it is 
material. Justus v. Principi, 3 Vet. App. 510 (1992).

As noted, the veteran filed a claim to reopen the issue of 
entitlement to service connection a chronic acquired 
psychiatric disability, to include post traumatic stress 
disorder (PTSD) in July 2001.  The record reveals that in a 
May 1998 rating decision service connection for PTSD was 
denied, and that in a December 1998 Board decision 
entitlement to service connection for an acquired psychiatric 
disorder other than PTSD was denied.  As the veteran died in 
August 2003, the Board may only consider the evidence that 
was of record as of his date of death in determining whether 
new and material evidence had been submitted.  Subsequently 
received evidence may not be considered in a claim for 
accrued benefits.

In this regard, the evidence available to adjudicators at the 
time of the May 1998 rating decision shows that the evidence 
did not include a confirmed diagnosis of PTSD.  Significantly 
a review of the evidence of record at the time of the 
veteran's death does not reveal any evidence which was so 
significant that needed to be considered in order to fairly 
decide the merits of the claim since there continued to be no 
evidence that the veteran had a confirmed diagnosis of PTSD.  
Hence, the claim to reopen the issue of entitlement to 
service connection for PTSD on an accrued basis must be 
denied.

Likewise, the evidence available to the Board at the time of 
the December 1998 Board decision shows that the veteran did 
suffer from a bipolar disorder, a cyclical affective 
disorder, and depression.  The then available evidence, 
however, did not show that any of these disorders, or any 
other acquired psychiatric disorder, was incurred or 
aggravated in-service.  Given the fact that no medical 
evidence submitted after the December 1998 Board decision and 
before the veteran's demise included a medical opinion 
linking a psychiatric disorder to service, new and material 
evidence had not been submitted, and the claim for accrued 
benefits must be denied.

In reaching this decision the Board acknowledges the 
appellant's testimony, as well as the evidence that she 
submitted in support of her claim.  The Board may not, 
however, consider evidence that was not of record as of the 
date of the veteran's death.  



ORDER

Entitlement to service connection a chronic acquired 
psychiatric disability, to include post traumatic stress 
disorder (PTSD), for accrued benefits purposes is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


